Citation Nr: 0800657	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for acne.

4.  Entitlement to service connection for loss of voice.

5.  Entitlement to service connection for endometriosis.

6.  Entitlement to service connection for neuropathy.

7.  Entitlement to service connection for premenstrual 
syndrome.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

During the course of a prehearing conference on January 3, 
2008, the veteran's accredited representative indicated that, 
based on his review of the veteran's file, approximately 
"two-year's worth" of arguably pertinent medical records 
might be missing from the veteran's claims folder.  This 
assertion was reiterated in a VA Form 21-4138 (Statement in 
Support of Claim) signed by both the veteran and her 
representative, and transmitted via facsimile to the Board on 
that same date.

Under the circumstances, it was requested that the veteran's 
case/claims folder be remanded to the RO for transmission to 
the veteran's accredited representative in order that he 
might determine whether such records were in fact 
"missing," and procure those records for review should that 
prove to be the case.  Additionally requested was that the 
veteran's videoconference hearing be rescheduled, a request 
which has now been granted by the undersigned.

Based on the aforementioned, the veteran's case is remanded 
to the RO for the following action:

1.  The RO should forward the veteran's 
entire claims folder (consisting of three 
volumes) to her accredited 
representative, Mr. Jon Price of the 
Disabled American Veterans, at the 
Cheyenne, Wyoming RO for his review.

2.  Following completion of that review, 
the RO should reschedule the veteran's 
videoconference hearing before the Board.  

The veteran's case should then be processed in accordance 
with normal appellate procedure.  No further action is 
required by the appellant unless or until she receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Stephen F. Sylvester
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



